DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25, as originally filed, are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a model trainer configured to train” and “a vegetation manager configured to generate” in claims 14-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannar et al., U.S. Publication No. 2017/0032509, hereinafter, “Mannar”, and further in view of Zhang C, Durgan SD, Lagomasino D. Modeling risk of mangroves to tropical cyclones: A case study of Hurricane Irma. Estuarine, Coastal and Shelf Science. 2019 Aug 31;224:108-16, hereinafter, “Zhang”.

As per claim 1, Mannar discloses a method for managing vegetation, comprising: 
training a machine learning model based on an image of a training data region (Mannar, ¶0022-0025, process images to identify features … trees; Mannar, ¶0066, The objective of the machine learning model is to identify p(y|x), where a given point x includes label y (0: No tree, 1: tree exists)); 
generating a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region (Mannar, ¶0017, perform … risk prediction using image processing; Mannar, ¶0026, risk of losses due to various factors such as wind damage; Mannar, ¶0028, the system and method disclosed herein may generate loss models by using simulation functions that incorporate the latest information on tree growth, loss of trees due to different factors such as wind (e.g., fallen trees in images), … to provide an accurate estimate of expected yield and losses; Mannar, ¶0029, The system and method disclosed herein may also leverage external data such as weather history to simulate the effect on losses such as fallen trees; 
determining that the risk score indicates high-risk vegetation in the second region (Mannar, ¶0031, generate alarms and/or other information based on the detection of risks; Mannar, ¶0044, tree growth from spatial densities (e.g., historical data 140 at different ages) may be combined with external data 138 (e.g., rainfall, wind, water table, pest, and disease) for generating risk prediction models; Mannar, ¶0046, processes that may lead to alerts include, for example, low density alert, alerts corresponding to risk of falling trees based on a simulation model 142 that takes the current stocking estimated from an image along with soil type, water table level sensor, weather data, etc., to predict which areas are at high risk of falling trees); and 
performing a corrective action to reduce the risk of vegetation in the second region (Mannar, ¶0031, plan a mission based on alerts identified from previous missions, for example, if a UAV mission image indicates a potential pest issue and/or blank spot. Additional missions may be automatically (e.g., without human intervention) planned to visit the same region over time to confirm if an issue is growing or stabilizing based on corrective actions taken). 
Mannar further discloses (Mannar, ¶0072, the ability to combine older image information as prior information with new image information may provide a posterior probability of each tree location) but does not explicitly disclose the following limitations as further recited however Zhang discloses 
training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event (Zhang, page 109, 2.2. Data, Data sources used in this study include Landsat data, obtained for pre-Irma and post-Irma dates ... The first seven bands of Landsat 8 OLI from visible to shortwave infrared were used; Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-storm are vegetation indices of mangroves before and after a storm. Damage analysis can be considered as a remote sensing change detection procedure. Landsat-based vegetation indices have proven effective to characterize the mangrove change; Zhang, page 111, 3.3. Identification of metrics for mangrove hurricane risk analysis, we identified three physical metrics as the internal factors to characterize mangroves (Table 1), including vegetation indices (VIs), canopy height, and distance to open ocean; Zhang, pages 111 - 112, 3.4.1. Risk modeling and damage projection, Risk modeling can be considered as a prediction of damages based on the identified physical and hurricane related metrics: vegetation indices, canopy height, distance to open ocean, distance to hurricane track, and storm surge inundation. Here, we defined a mangrove hurricane risk model shown below. MHDI=f{Vi} (2) Where Vi (i=1 … 5) refers to the identified metrics to be used as independent variables in the risk model, while MHDI is the Mangrove Hurricane Damage Index defined in Equation (1) ... we evaluated non-parametric machine learning modeling techniques and a parametric regression approach to model mangrove damages from hurricanes including Support Vector Machine (SVM), Random Forest (RF), k-Nearest Neighbor (k-NN), Artificial Neural Network (ANN) ... If the model has an acceptable accuracy, it can be then used to predict the damage level of mangroves by specifying a baseline of physical settings, a projected hurricane track and storm surge inundation). 


As per claim 2, Mannar and Zhang disclose the method of claim 1, wherein training the machine learning model comprises determining differences between the image of the training data region before the weather event and the image of the training data region after the weather event (Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-storm are vegetation indices of mangroves before and after a storm).  The motivation would be the same as above in claim 1.

As per claim 3, Mannar and Zhang disclose the method of claim 2, wherein training the machine learning model further comprises identifying changed portions of the training data region as a first type of sample and identifying unchanged portions of the training data region as second type of sample for use as labels during training (Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-storm are vegetation indices of mangroves before and after a storm; Zhang, page 113, Figure 2, MHDI, <0.01 (no damage) … >0.25 (severe damage)).  The motivation would be the same as above in claim 1.



As per claim 5, Mannar and Zhang disclose the method of claim 4, wherein identifying vegetation in an image comprises comparing a local minimum model and a local maximum model of light detection and ranging (LIDAR) information (Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, NASA's Goddard's Lidar, Hyperspectral & Thermal Imager (G-LiHT) collected pre-Irma and post-Irma lidar over the Shark River Slough in the ENP and generated mangrove Canopy Height Model (CHM) products. We calculated the change of CHM at the object level by subtracting the post-Irma CHM from pre-Irma CHM; Zhang, page 110,Figure 1).  The motivation would be the same as above in claim 1.

As per claim 6, Mannar and Zhang disclose the method of claim 5, wherein identifying vegetation in an image further comprises determining that vegetation is present in parts of the image where a difference between the local minimum model and the local maximum model exceeds a threshold (Zhang, page110, 

As per claim 12, Mannar discloses a method for managing vegetation, comprising: 
training a machine learning model based on an image of a training data region (Mannar, ¶0022-0025, process images to identify features … trees; Mannar, ¶0066, The objective of the machine learning model is to identify p(y|x), where a given point x includes label y (0: No tree, 1: tree exists)); 
generating a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region (Mannar, ¶0017, perform … risk prediction using image processing; Mannar, ¶0026, risk of losses due to various factors such as wind damage; Mannar, ¶0028, the system and method disclosed herein may generate loss models by using simulation functions that incorporate the latest information on tree growth, loss of trees due to different factors such as wind (e.g., fallen trees in images), … to provide an accurate estimate of expected yield and losses; Mannar, ¶0029, The system and method disclosed herein may also leverage external data such as weather history to simulate the effect on losses such as fallen trees; Mannar, ¶0077, The risk prediction model may learn the relationship between the multitude of variables to risk of each tree falling down (e.g., increased density of trees (higher stocking) may result in thinner trees which are more sensitive to falling down under certain wind conditions. In this regard, the simulation model 142 may take … a number of trees at different ages/growth, and the number of fallen trees as a function of f(x1, x2, x3 . . . ), where the `x` variables may represent wind)); 
determining that the risk score indicates high-risk vegetation in the second region (Mannar, ¶0031, generate alarms and/or other information based on the detection of risks; Mannar, ¶0044, tree 
performing a corrective action to reduce the risk of vegetation in the second region (Mannar, ¶0031, plan a mission based on alerts identified from previous missions, for example, if a UAV mission image indicates a potential pest issue and/or blank spot. Additional missions may be automatically (e.g., without human intervention) planned to visit the same region over time to confirm if an issue is growing or stabilizing based on corrective actions taken). 
Mannar further discloses (Mannar, ¶0072) but does not explicitly disclose the following limitations as further recited however Zhang discloses 
training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event, including differences between vegetation shown in the image of the training data region before the weather event and the image of the training data region after the weather event (Zhang, page 109, 2.2. Data, Data sources used in this study include Landsat data, hurricane data, canopy height, coastline data, a mangrove mask, aerial photography, lidar data, and field photos of mangroves after Irma ... A total of six scenes of Landsat 8 Operational Land Imager (OLI) Level-2 Surface Reflectance Products were obtained for pre-Irma and post-Irma dates ... The first seven bands of Landsat 8 OLI from visible to shortwave infrared were used; Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) change detection procedure. Landsat-based vegetation indices have proven effective to characterize the mangrove change; Zhang, page 111, 3.3. Identification of metrics for mangrove hurricane risk analysis, we identified three physical metrics as the internal factors to characterize mangroves (Table 1), including vegetation indices (VIs), canopy height, and distance to open ocean; Zhang, pages 111 - 112, 3.4.1. Risk modeling and damage projection, Risk modeling can be considered as a prediction of damages based on the identified physical and hurricane related metrics: vegetation indices, canopy height, distance to open ocean, distance to hurricane track, and storm surge inundation. Here, we defined a mangrove hurricane risk model shown below. MHDI=f{Vi} (2) Where Vi (i=1 … 5) refers to the identified metrics to be used as independent variables in the risk model, while MHDI is the Mangrove Hurricane Damage Index defined in Equation (1) ... we evaluated non-parametric machine learning modeling techniques and a parametric regression approach to model mangrove damages from hurricanes including Support Vector Machine (SVM), Random Forest (RF), k-Nearest Neighbor (k-NN), Artificial Neural Network (ANN) ... If the model has an acceptable accuracy, it can be then used to predict the damage level of mangroves by specifying a baseline of physical settings, a projected hurricane track and storm surge inundation). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include training images of an area before and after a weather event as taught Zhang in the system of Mannar in order to train a model that can be used to predict risk of loss in other areas (Zhang, pages 111 - 112, 3.4.1. Risk modeling and damage projection).  

As per claim 13, Mannar discloses a non-transitory computer readable storage medium comprising a computer readable program for managing vegetation, wherein the computer readable program when 
training a machine learning model based on an image of a training data region (Mannar, ¶0022-0025, process images to identify features … trees; Mannar, ¶0066, The objective of the machine learning model is to identify p(y|x), where a given point x includes label y (0: No tree, 1: tree exists));  
generating a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region (Mannar, ¶0017, perform … risk prediction using image processing; Mannar, ¶0026, risk of losses due to various factors such as wind damage; Mannar, ¶0028, the system and method disclosed herein may generate loss models by using simulation functions that incorporate the latest information on tree growth, loss of trees due to different factors such as wind (e.g., fallen trees in images), … to provide an accurate estimate of expected yield and losses; Mannar, ¶0029, The system and method disclosed herein may also leverage external data such as weather history to simulate the effect on losses such as fallen trees; Mannar, ¶0077, The risk prediction model may learn the relationship between the multitude of variables to risk of each tree falling down (e.g., increased density of trees (higher stocking) may result in thinner trees which are more sensitive to falling down under certain wind conditions. In this regard, the simulation model 142 may take … a number of trees at different ages/growth, and the number of fallen trees as a function of f(x1, x2, x3 . . . ), where the `x` variables may represent wind)); 
determining that the risk score indicates high-risk vegetation in the second region (Mannar, ¶0031, generate alarms and/or other information based on the detection of risks; Mannar, ¶0044, tree growth from spatial densities (e.g., historical data 140 at different ages) may be combined with external data 138 (e.g., rainfall, wind, water table, pest, and disease) for generating risk prediction models; Mannar, ¶0046, processes that may lead to alerts include, for example, low density alert, alerts corresponding to risk of falling trees based on a simulation model 142 that takes the current stocking 
performing a corrective action to reduce the risk of vegetation in the second region (Mannar, ¶0031, plan a mission based on alerts identified from previous missions, for example, if a UAV mission image indicates a potential pest issue and/or blank spot. Additional missions may be automatically (e.g., without human intervention) planned to visit the same region over time to confirm if an issue is growing or stabilizing based on corrective actions taken). 
Mannar further discloses (Mannar, ¶0072) but does not explicitly disclose the following limitations as further recited however Zhang discloses 
training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event (Zhang, page 109, 2.2. Data, Data sources used in this study include Landsat data, hurricane data, canopy height, coastline data, a mangrove mask, aerial photography, lidar data, and field photos of mangroves after Irma ... A total of six scenes of Landsat 8 Operational Land Imager (OLI) Level-2 Surface Reflectance Products were obtained for pre-Irma and post-Irma dates ... The first seven bands of Landsat 8 OLI from visible to shortwave infrared were used; Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-storm are vegetation indices of mangroves before and after a storm. Damage analysis can be considered as a remote sensing change detection procedure. Landsat-based vegetation indices have proven effective to characterize the mangrove change; Zhang, page 111, 3.3. Identification of metrics for mangrove hurricane risk analysis, we identified three physical metrics as the internal factors to characterize mangroves (Table 1), including vegetation indices (VIs), canopy height, and distance to open ocean; Zhang, pages 111 - 112, 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include training images of an area before and after a weather event as taught Zhang in the system of Mannar in order to train a model that can be used to predict risk of loss in other areas (Zhang, pages 111 - 112, 3.4.1. Risk modeling and damage projection).  

As per claims 14, Mannar discloses a system for managing vegetation, comprising: 
a model trainer configured to train a machine learning model based on an image of a training data region (Mannar, ¶0022-0025, process images to identify features … trees; Mannar, ¶0066, The objective of the machine learning model is to identify p(y|x), where a given point x includes label y (0: No tree, 1: tree exists)); and 
a vegetation manager configured to generate a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region (Mannar, ¶0017, perform … risk prediction using image processing; Mannar, ¶0026, 
to determine that the risk score indicates high-risk vegetation in the second region (Mannar, ¶0031, generate alarms and/or other information based on the detection of risks; Mannar, ¶0044, tree growth from spatial densities (e.g., historical data 140 at different ages) may be combined with external data 138 (e.g., rainfall, wind, water table, pest, and disease) for generating risk prediction models; Mannar, ¶0046, processes that may lead to alerts include, for example, low density alert, alerts corresponding to risk of falling trees based on a simulation model 142 that takes the current stocking estimated from an image along with soil type, water table level sensor, weather data, etc., to predict which areas are at high risk of falling trees), and 
to trigger a corrective action to reduce the risk of vegetation in the second region (Mannar, ¶0031, plan a mission based on alerts identified from previous missions, for example, if a UAV mission image indicates a potential pest issue and/or blank spot. Additional missions may be automatically (e.g., without human intervention) planned to visit the same region over time to confirm if an issue is growing or stabilizing based on corrective actions taken). 

a model trainer configured to train a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event (Zhang, page 109, 2.2. Data, Data sources used in this study include Landsat data, hurricane data, canopy height, coastline data, a mangrove mask, aerial photography, lidar data, and field photos of mangroves after Irma ... A total of six scenes of Landsat 8 Operational Land Imager (OLI) Level-2 Surface Reflectance Products were obtained for pre-Irma and post-Irma dates ... The first seven bands of Landsat 8 OLI from visible to shortwave infrared were used; Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-storm are vegetation indices of mangroves before and after a storm. Damage analysis can be considered as a remote sensing change detection procedure. Landsat-based vegetation indices have proven effective to characterize the mangrove change; Zhang, page 111, 3.3. Identification of metrics for mangrove hurricane risk analysis, we identified three physical metrics as the internal factors to characterize mangroves (Table 1), including vegetation indices (VIs), canopy height, and distance to open ocean; Zhang, pages 111 - 112, 3.4.1. Risk modeling and damage projection, Risk modeling can be considered as a prediction of damages based on the identified physical and hurricane related metrics: vegetation indices, canopy height, distance to open ocean, distance to hurricane track, and storm surge inundation. Here, we defined a mangrove hurricane risk model shown below. MHDI=f{Vi} (2) Where Vi (i=1 … 5) refers to the identified metrics to be used as independent variables in the risk model, while MHDI is the Mangrove Hurricane Damage Index defined in Equation (1) ... we evaluated non-parametric machine learning modeling techniques and a parametric regression approach to model mangrove damages from 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include training images of an area before and after a weather event as taught Zhang in the system of Mannar in order to train a model that can be used to predict risk of loss in other areas (Zhang, pages 111 - 112, 3.4.1. Risk modeling and damage projection).  

As per claim 15, Mannar and Zhang disclose the system of claim 14, wherein the model trainer is further configured to determine differences between the image of the training data region before the weather event and the image of the training data region after the weather event (Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-storm are vegetation indices of mangroves before and after a storm). The motivation would be the same as above in claim 14.

As per claim 16, Mannar and Zhang disclose the system of claim 15, wherein the model trainer is further configured to identify changed portions of the training data region as a first type of sample and identifying unchanged portions of the training data region as second type of sample for use as labels during training (Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-

As per claim 17, Mannar and Zhang disclose the system of claim 14, wherein the model trainer is further configured to identify vegetation in the image of the training data region before the weather event and in the image of the training data region after the weather event (Zhang, page 110, Figure 1, Landsat 8 OLI imagery collected before and after Hurricane Irma. Pre-Irma images were collected on 10/22/2016 and 12/16/2016, while post-Irma images were collected on 11/17/2017 and 11/26/2017, respectively; Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, To quantify mangrove damages caused by hurricanes, we developed a Mangrove Hurricane Damage Index (MHDI), as defined below. MHDI = VIpre−Storm − VIpost−Storm (1) where VIpre-storm and VIpost-storm are vegetation indices of mangroves before and after a storm; Zhang, page 113, Figure 2, MHDI, <0.01 (no damage) … >0.25 (severe damage)).  The motivation would be the same as above in claim 14.

As per claim 18, Mannar and Zhang disclose the system of claim 17, wherein the model trainer is further configured to compare a local minimum model and a local maximum model of light detection and ranging (LIDAR) information (Zhang, page 111, 3.2. A Mangrove Hurricane Damage Index (MHDI) for damage analysis, NASA's Goddard's Lidar, Hyperspectral & Thermal Imager (G-LiHT) collected pre-Irma and post-Irma lidar over the Shark River Slough in the ENP and generated mangrove Canopy Height Model (CHM) products. We calculated the change of CHM at the object level by subtracting the post-Irma CHM from pre-Irma CHM; Zhang, page 110,Figure 1).  The motivation would be the same as above in claim 14.



As per claim 25, Mannar discloses a system for managing vegetation, comprising: 
a model trainer configured to train a machine learning model based on an image of a training data region (Mannar, ¶0022-0025, process images to identify features … trees; Mannar, ¶0066, The objective of the machine learning model is to identify p(y|x), where a given point x includes label y (0: No tree, 1: tree exists)); and 
a vegetation manager configured to generate a risk score for a second region using the trained machine learning model based on an image of the second region and predicted weather information for the second region (Mannar, ¶0017, perform … risk prediction using image processing; Mannar, ¶0026, risk of losses due to various factors such as wind damage; Mannar, ¶0028, the system and method disclosed herein may generate loss models by using simulation functions that incorporate the latest information on tree growth, loss of trees due to different factors such as wind (e.g., fallen trees in images), … to provide an accurate estimate of expected yield and losses; Mannar, ¶0029, The system and method disclosed herein may also leverage external data such as weather history to simulate the effect on losses such as fallen trees; Mannar, ¶0077, The risk prediction model may learn the relationship between the multitude of variables to risk of each tree falling down (e.g., increased density of trees (higher stocking) may result in thinner trees which are more sensitive to falling down under 
to determine that the risk score indicates high-risk vegetation in the second region (Mannar, ¶0031, generate alarms and/or other information based on the detection of risks; Mannar, ¶0044, tree growth from spatial densities (e.g., historical data 140 at different ages) may be combined with external data 138 (e.g., rainfall, wind, water table, pest, and disease) for generating risk prediction models; Mannar, ¶0046, processes that may lead to alerts include, for example, low density alert, alerts corresponding to risk of falling trees based on a simulation model 142 that takes the current stocking estimated from an image along with soil type, water table level sensor, weather data, etc., to predict which areas are at high risk of falling trees), and 
to trigger corrective action to reduce the risk of vegetation in the second region (Mannar, ¶0031, plan a mission based on alerts identified from previous missions, for example, if a UAV mission image indicates a potential pest issue and/or blank spot. Additional missions may be automatically (e.g., without human intervention) planned to visit the same region over time to confirm if an issue is growing or stabilizing based on corrective actions taken).
Mannar further discloses (Mannar, ¶0072) but does not explicitly disclose the following limitations as further recited however Zhang discloses
a model trainer configured to train a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event, including differences between vegetation shown in the image of the training data region before the weather event and the image of the training data region after the weather event (Zhang, page 109, 2.2. Data, Data sources used in this study include Landsat data, hurricane data, canopy height, coastline data, a mangrove mask, aerial photography, lidar data, and field 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include training images of an area before and after a weather event as taught Zhang in the .  

Claims 7-11 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannar et al., U.S. Publication No. 2017/0032509, hereinafter, “Mannar”, in view of Zhang C, Durgan SD, Lagomasino D. Modeling risk of mangroves to tropical cyclones: A case study of Hurricane Irma. Estuarine, Coastal and Shelf Science. 2019 Aug 31;224:108-16, hereinafter, “Zhang” as applied to claims 1 and 14 above, and further in view of Davis et al., U.S. Patent No. 10,755,357, hereinafter, “Davis”.

As per claim 7, Mannar and Zhang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Davis discloses wherein training the machine learning model further comprises identifying man-made structures in the training data region (Davis, column 3, lines 32-45, The aerial images of the properties may be processed according to any of a variety of known image analysis techniques (e.g., object recognition, image enhancement, change detection, image classification, image transformation, neural network pattern recognition, matching and classification techniques, etc.) to determine features of the properties …  determine features of trees located on the properties, such as sizes (e.g., diameters or widths) of tree branches and/or trunks, heights of trees, distances of tree trunks and/or branches from homes or other structures located on the properties). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include training the model to detect structures as taught by Davis in the system of Mannar and Zhang in order to determine risks associated with the proximity of vegetation to the structures (Davis, column 4, lines 32-52).



As per claim 9, Mannar, Zhang and Davis disclose the method of claim 8, wherein identifying man-made structures in an image further comprises determining that a man-made structure is present in a part of the training data region where the local minimum model and the local maximum model coincide, but are both different from the elevation model (Davis, column 7, lines 26-32; Davis, column 10, lines 2-16).  The motivation would be the same as above in claim 7.

As per claim 10, Mannar and Zhang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Davis discloses wherein the corrective action includes 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include determining a risk and recommending mitigation as taught by Davis in the system of Mannar and Zhang in order to quantify the risks associated with the proximity of vegetation to structures (Davis, column 4, lines 32-52).

As per claim 11, Mannar, Zhang and Davis disclose the method of claim 10, wherein the recommendation includes repeating said generating after vegetation removal has been performed to verify that the high-risk vegetation has been removed (Davis, column 13, lines 17-42, configurable parameters that dictate when an aerial survey of one or more properties should be initiated. For example, business rules 50 may specify that areas having particular geographic characteristics (e.g., high wind areas, drought-prone areas, etc.) should be surveyed with a particular frequency, and/or specify that surveys should be conducted in particular timeframes (e.g., in anticipation of hurricane season for those geographic areas historically affected by high winds, etc.) ... determine whether mitigating action 

As per claim 20, Mannar and Zhang disclose the system of claim 14, but do not explicitly disclose the following limitations as further recited however Davis discloses wherein the model trainer is further configured to identify man-made structures in the training data region (Davis, column 3, lines 32-45). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include training the model to detect structures as taught by Davis in the system of Mannar and Zhang in order to determine risks associated with the proximity of vegetation to the structures (Davis, column 4, lines 32-52).

As per claim 21, Mannar, Zhang and Davis disclose the system of claim 20, wherein the model trainer is further configured to compare a local minimum model and a local maximum model to an elevation model (Davis, column 7, lines 26-32; a digital elevation model (DEM); Davis, column 10, lines 2-16, by using a DEM derived from LiDAR, IFSAR or SGM data, image processing unit 32 may be able to determine relative elevations of various portions of the property 14).  The motivation would be the same as above in claim 20.

As per claim 22, Mannar, Zhang and Davis disclose the system of claim 21, wherein the model trainer is further configured to determine that a man-made structure is present in a part of the training data region where the local minimum model and the local maximum model coincide, but are both different from the elevation model (Davis, column 7, lines 26-32; Davis, column 10, lines 2-16).  The motivation would be the same as above in claim 20.

As per claim 23, Mannar and Zhang disclose the system of claim 14, but do not explicitly disclose the following limitations as further recited however Davis discloses wherein the vegetation manager is further configured to generate a recommendation for vegetation removal to minimize a risk of vegetation damage to a man-made structure (Davis, column 4, lines 32-52, determine whether risk mitigation is advisable for a home or other property; Davis, column 7, lines 7-12, causes particular actions to be suggested and/or taken (e.g., risk mitigation measures); Davis, column 14, lines 1-12, notice such as "tree trimming suggested" or "remove ice dam on roof," or a very general notice such as "risk score=82," "mitigation needed"). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include determining a risk and recommending mitigation as taught by Davis in the system of Mannar and Zhang in order to quantify the risks associated with the proximity of vegetation to structures (Davis, column 4, lines 32-52).

As per claim 24, Mannar, Zhang and Davis disclose the system of claim 23, wherein the vegetation manager is further configured to repeat the generation of the risk score after vegetation removal has been performed to verify that the high-risk vegetation has been removed (Davis, column 13, lines 17-42).  The motivation would be the same as above in claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668